Citation Nr: 0515106	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-02 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable initial rating for residuals 
of prostate cancer.

3.  Entitlement to a compensable initial rating for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from February 1966 
to February 1968.

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that granted entitlement to service 
connection for residuals of prostate cancer (noncompensable) 
and for erectile dysfunction (noncompensable) effective from 
February 29, 2000.  In that decision, the RO denied 
entitlement to service connection for hypertension.  The 
veteran appealed to the Board of Veterans' Appeals (Board) 
for higher initial ratings and for service connection for 
hypertension.

In January 2002, the RO granted a 10 percent rating for 
residuals of prostate cancer.

In November 2003, the Board remanded the case to the RO, to 
provide the veteran with notice required by the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5103(a) (West 
2002).

It appears that a diagnosis of posttraumatic stress disorder 
(PTSD) related to combat has been given this Purple Heart 
recipient.  Inexplicably, the veteran had not filed a claim 
of entitlement to service connection for PTSD.

The issue of a higher initial rating for postoperative 
residuals of prostate cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not reflect hypertension during 
active service or within a year of discharge nor does it tend 
to show that hypertension was caused or aggravated by any 
service-connected disability, or is otherwise related to a 
disease or injury in service.  

2.  Erectile dysfunction is manifested by loss of erectile 
power with no penis deformity.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, cannot 
be presumed to have been incurred in active service, and was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2004).

2.  The criteria for a compensable schedular rating for 
erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.115(b), Diagnostic Code 7522 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp 
2004); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2004).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The RO provided rating decisions, a 
statement of the case, supplemental statements of the case, 
and a VCAA notice letter sent in February 2004.  These 
documents provide notice of the law and governing regulations 
as well as the reasons for the determination made regarding 
the claims.  The veteran was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA and of what evidence VA would obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).

Much of the required notice was provided after the initial 
denial of the veteran's claims.  In Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VCAA required 
notice should generally be provided prior to the initial 
denial.  The Court went on to say, however, that its decision 
was not meant to invalidate any existing decision made prior 
to such notice, and that VA would satisfy the VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided, or by providing an analysis as to why 
the claimant was not prejudiced by the absence of such 
notice.  Id, at 120, 122-4.

The Court also recently held that prejudicial error occurs in 
the context of VCAA notice only when such error affects "the 
essential fairness of an adjudication" or "has the natural 
effect of producing prejudice."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005), slip op. at 15, 22.  
Appellants must identify "with considerable specificity": 
(1) how the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield, slip op. at 21.  Failure to inform 
the appellant about who should provide what information and 
evidence, by itself, does not have the natural effect of 
producing prejudice because prejudice can arise from such an 
error only if the appellant failed to submit evidence because 
he was not advised to do so or if VA failed to obtain 
evidence that it should have obtained.  Mayfield, slip op. at 
23.  Failure to provide notice before the initial adverse 
decision by the AOJ also does not have the natural effect of 
producing prejudice.  Mayfield, slip op. at 24.  

The veteran in this case was not prejudiced by the delayed 
notice.  If he submitted additional evidence substantiating 
his claim, he would have received the same benefit as if he 
submitted the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

The February 2004 letter told the veteran what evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  It specifically told him to submit 
relevant evidence in his possession.  38 C.F.R. § 3.159(b).

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claims.  A VA examination report is associated with the 
claims file.  All identified evidence has been accounted for.  

VA notified the veteran of the VCAA subsequent to the 
appealed rating action in violation of the VCAA.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by this defect.  The veteran was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
unfair prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).


Factual Background 

The veteran's service medical records (SMRs) are silent for 
any mention of hypertension.  His blood pressure was within 
normal limits during a September 1965 pre-induction 
examination and during a January 1968 separation examination.  
The veteran completed a medical history questionnaire in 
January 1968 and checked "no" to history of high or low 
blood pressure.  

A March 1968 VA examination report notes a blood pressure 
reading of 108/74, sitting.  

A June 1999 VA outpatient treatment report reflects that 
prostate cancer was diagnosed on March 9 and that prostate 
surgery was scheduled for July 1999.  

The veteran was hospitalized by VA for prostate surgery in 
July 1999.  A July 15, 1999, biopsy showed Gleason grade II 
prostate cancer.  An August 1999 treatment report reflects a 
need for Depends(r).  

A September 2000 VA outpatient treatment report reflects that 
the prostate cancer and status post prostatectomy were 
asymptomatic.  A December 2000 outpatient treatment report 
reflects spontaneous erections.  

In August 2001, the veteran reported that a March 19, 1999, 
biopsy showed "high grade [illegible]," and that a prostate 
resection was accomplished on July 13, 1999.  He reported all 
treatment at Brooklyn Veterans Hospital.  

An August 2001 VA genitourinary compensation and pension 
examination report notes a history of ulcerative colitis, 
hypertension, hypercholesterolemia, and prostate cancer.  The 
physician noted that the veteran had undergone a radical 
prostatectomy for localized prostate cancer and that 
incontinence was improving with no further need for absorbent 
pads.  Voiding stream was good.  Urinary frequency was three 
to four times per day with nocturia twice per night.  

Erectile dysfunction was responsive to Muse(r), a urethral 
suppository.  The penis was normal.  Medication was reviewed; 
however, no mention was made of antineoplastic chemotherapy.  

In September 2001, the RO assigned a noncompensable rating 
for erectile dysfunction under Diagnostic Code 7599-7522, 
effective from February 29, 2000.  The RO granted special 
monthly compensation under 38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a), for erectile dysfunction (loss of use of a 
creative organ).  



Legal Analysis

Service Connection

In general, service connection will be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as hypertension, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has held that in order for hypertension to be shown 
as a current disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the current rating criteria, 
hypertension exists where diastolic readings are 
predominantly 90 or more, or systolic readings are 
predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2004).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, no elevated blood pressure readings were 
reported during service or within the first post-service 
year.  VA outpatient treatment reports dated in the later 
1990s note a history of hypertension, but no report reflects 
the date of onset of hypertension or the earliest date of 
hypertensive blood pressure readings.  There is no competent 
medical evidence tending to relate hypertension to any 
service-connected disability, disease, or injury. 

There is also  no competent evidence linking current 
hypertension to a service-connected disease or disability.  
When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Thus, any claim 
he may have made regarding the cause of his hypertension 
cannot be afforded any weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for hypertension.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim of entitlement to 
service connection for hypertension is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  In cases such as this where the veteran has 
appealed the initial rating assigned after service connection 
is established, the Board considers the initial rating from 
the initial effective date forward and also considers whether 
a staged rating is warranted during the period, rather than 
treating the claim as one for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Erectile dysfunction has been rated noncompensably disabling 
for the entire appeal period under Diagnostic Code 7599-7522.  
Under Diagnostic Code 7522, deformity of the penis, with loss 
of erectile power, warrants a 20 percent evaluation and 
consideration of special monthly compensation.  There is no 
schedular rating for loss of erectile power alone.  In other 
words, loss of erectile power without a penis deformity does 
not warrant a compensable rating (aside from the special 
monthly compensation, which has already been granted in this 
case).  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2004).  

Erectile dysfunction is currently manifested by loss of 
erectile power without any evidence of penis deformity.  
Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 20 percent rating under Diagnostic Code7522 are not 
more nearly approximated.  This is because there is no 
deformity of the penis.  It does not appear that the criteria 
for a compensable rating are more nearly approximated where 
there is an erectile dysfunction alone.  Special monthly 
compensation may be assigned for erectile dysfunction alone 
on the theory that it is analogous to the loss of a creative 
organ.  The RO has already assigned special monthly 
compensation.   

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable schedular disability rating for erectile 
dysfunction is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  Entitlement to service connection for hypertension is 
denied.  

2.  Entitlement to a compensable schedular rating for 
erectile dysfunction is denied.  


REMAND

The evidence reflects that prostate cancer was found in March 
1999 and a radical prostatectomy was performed in July 1999.  
According to a March 1999 gastrointestinal treatment report, 
following surgery, the veteran was to be followed by 
oncology.  Although the file contains postoperative urology 
records, no oncology records are present, nor is it clear 
whether antineoplastic chemotherapy or other therapeutic 
procedure has been used, either preoperative or 
postoperative.  A search for those records is necessary to 
insure an accurate review of the evidence.

The most recent VA compensation examination for residuals of 
cancer was performed in August 2001.  It does not address 
whether there was any metastasis or local recurrence.  The 
Board notes that according to Diagnostic Code 7528 (under 
which the veteran's service-connected cancer has been rated), 
following the cessation of surgical, X-ray, antineoplastic or 
other therapeutic procedure, a rating of 100 percent will 
continue with a mandatory VA examination at the end of six-
months.  It is not clear that all therapeutic procedures have 
ceased, or if so, when, and there is no record of the 
mandatory VA examination, if performed. 

The duty to assist in this case included obtaining any 
prostate cancer/radical prostatectomy surgery records, any 
relevant oncology records, and any further examination 
reports, and offering the veteran an examination to determine 
the current severity of postoperative residuals.  

The case is therefore remanded for the following actions:

1.  The AMC or RO should obtain any 
surgery report related to the July 1999 
prostatectomy as well as any oncology 
treatment reports from the VA Brooklyn 
New York Harbor Healthcare System.  If 
the search for records is negative, that 
fact should be clearly noted in the file.  

2.  The AMC or RO should make 
arrangements for an examination by an 
appropriate specialist (an M.D.).  The 
claims file should be made available to 
the physician for review.  The physician 
is asked to review the claims file, note 
that review in the report, and examine 
the veteran.  The physician is asked to 
address any current residuals of radical 
prostatectomy, including past and present 
chemotherapy or other therapeutic 
procedure, and any residual voiding 
dysfunction, including urinary frequency, 
nocturia, urine leakage, or obstructed 
voiding.  The physician should offer a 
complete rationale for any conclusion in 
a legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claim.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


